Citation Nr: 0729160	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  97-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1. Entitlement to service connection for a nervous disorder.

2. Entitlement to service connection for athlete's foot.

3. Entitlement to service connection for residuals of a tumor 
of the left foot.

4. Entitlement to service connection for a sinus disorder.


WITNESSES AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from various RO decisions.  In April 2003, the Board 
remanded the case, and in May 2005, the Board issued a 
decision that denied the four issues in this appeal.  
However, in April 2007, the United States Court of Appeals 
for Veterans Claims (Court) remanded the case to the Board.  

The veteran's previously appointed attorney retired from the 
practice of law during the pendency of the appeal.  In August 
2007, the veteran replied to a clarification letter from the 
Board and stated that he would proceed with the appeal 
without appointing a new representative.  The Board notes 
that the claims file contains RO correspondence dated in 2006 
indicating that the veteran is being represented by a 
veterans' service organization (VSO).  However, the claims 
file indicates that the VSO's appointment was revoked.   
Moreover, in light of the veteran's August 2007 reply to the 
Board, the veteran's has clearly indicated that he intends to 
proceed in this matter without representation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required.


REMAND

In its April 2007 decision, the Court held that the veteran 
had not been properly notified at his proper address of 
record of a hearing that had been scheduled before the Board 
for October 2004.  

The Board notes that the veteran replied in August 2007 to a 
clarification letter from the Board that he had no additional 
evidence to submit and that the Board should proceed 
immediately with the readjudication of his appeal.  But 
despite the veteran's request for immediate readjudication of 
his appeal, in light of the very clear wording of the Court's 
April 2007 decision, the Board is required to remand this 
case to the RO for the scheduling of the hearing that the 
veteran had previously requested.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran clarify 
whether the hearing that he has 
requested is for a hearing before the 
Board via videoconference (i.e., a 
"videoconference hearing") or for a 
hearing before the Board to be held in 
person at the veteran's local RO (i.e., 
a "Travel Board hearing").

2.  Then schedule the veteran for the 
requested hearing, with notification 
sent to the veteran's current address 
of record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

